DETAILED ACTION
This is the Office action based on the 17060453 application filed October 1, 2020, and in response to applicant’s argument/remark filed on December 28, 2021.  Claims 1-7 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-5 in the reply filed on December 28, 2021 is acknowledged.  Claims 6 and 7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

 Claim Interpretations
Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).          Furthermore, the process of making the composition is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details.
         It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites “wherein….an etching rate A as measured under the following conditions is 10 Å/min or more: (measurement conditions of etching rate A) a blanket substrate having a layer of Si0.75Ge0.25 on the surface thereof is immersed in an etching solution at 25°C, and the etching rate is measured”.-The term “blanket substrate” is not clear.  This is not a conventional term and the specification fails to define this term.  One of ordinary skill in the art would not be clear how to obtain such blanket substrate.-One of ordinary skill in the art would not be clear how to obtain the etching solution.  The claim does not specify any details of the etching solution to be used for the immersion. -The term “the surface” lacks antecedent basis because no surface is recited previously        For the purpose of examining it will be assumed that there is an etching solution, that is not the same as the claimed SiGe compound etching solution, that is capable of etching a layer of Si0.75Ge0.25 at such etch rate.        It is noted that since the claim is directed to an etching solution, the process of using the solution or the material that the solution acts upon are viewed as recitation of intended use and are given little patentable weight.
Claim 5 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 5 recites “The etching solution according to Claim 1, wherein, when an etching rate measured under the following conditions is defined as an etching rate B, the etching solution has a ratio A/B of 10 or more: (measurement conditions of etching rate B) a blanket substrate having a layer of SiO2 on the surface thereof is immersed in an etching solution at 25°C, and the etching rate is measured”.-The term “blanket substrate” is not clear.  This is not a conventional term and the specification fails to define this term.  One of ordinary skill in the art would not be clear how to obtain such blanket substrate.-One of ordinary skill in the art would not be clear how to obtain the etching solution.  The claim does not specify any details of the etching solution to be used for the immersion. -The term “the surface” lacks antecedent basis because no surface is recited previously.- The term "when" renders the claim indefinite because it is unclear whether the limitations following this term are part of the claimed invention.  See MPEP § 2173.05(d).        For the purpose of examining it will be assumed that there is an etching solution, that is not the same as the claimed SiGe compound etching solution, that is capable of etching a layer of SiO2 at such etch rate.        It is noted that since the claim is directed to an etching solution, the process of using the solution or the material that the solution acts upon are viewed as recitation of intended use and are given little patentable weight.
Claims 2-5 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 1-5 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bilodeau et al. (U.S. PGPub. No. 20180197746), hereinafter “Bilodeau”. 
--Claims 1, 2, 3, 4, 5: Bilodeau teaches an etching solution for etching a silicon germanium layer ([0013]), the solution comprisinga fluoride species, such as hexafluorosilicic acid ([0027]);a diols, such as ethylene glycol ([0026]);an oxidizer, such as nitric acid ([0028]); anda pH adjuster, such as phosphoric acid ([0030]).     Since the etching solution taught by Bilodeau is the same as the etching solution disclosed by Applicant, it must possess the property of having the etch rate A and B as described in the claims.  The following is a quotation of MPEP 2112.01, II that applies to the rejections under this section made in this Office action:
““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713